Citation Nr: 1530587	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for a jaw disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial evaluation in excess of 10 percent for tension headaches.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle.

7.  Entitlement to an initial compensable evaluation for vasomotor rhinitis.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to an initial compensable evaluation for eczema, prior to October 2, 2013.

10.  Entitlement to an initial evaluation in excess of 60 percent for eczema, since October 2, 2013.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1989 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Roanoke, Virginia, RO has now assumed jurisdiction over the Veteran based on his residency.

During the pendency of the appeal, in a November 2012 decision, the RO granted a 10 percent rating for headaches for the entirety of the appellate period; the Veteran has indicated he is not satisfied with this award, and so the appeal continues.  In a January 2103 rating decision, the RO granted an increased, 60 percent evaluation for eczema, effective from October 2, 2013.  This award does not cover the entire appellate period, and the Veteran has expressed his continued disagreement with both periods of appeal.  

The Veteran has not availed himself of the opportunity for a hearing before a Veterans Law Judge; he and a friend did appear at a hearing before a Decision Review Officer (DRO) in April 2013, a transcript of which is of record.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for an acquired psychiatric disorder and a right eye disability, as well as evaluation of eczema since October 2, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No disability of the jaw has been diagnosed.

2.  Hypertension has not been diagnosed.

3.  Tension headaches are manifested by frequent, non-prostrating attacks of short duration which result in little functional impairment; prostrating attacks occur once every two months.

4.  Degenerative joint disease of the right ankle is shown on x-ray, and results in, at worst, moderate impairment of ankle function.

5.  Rhinitis has not resulted in blockage of either naris to 50 percent or more, and no polyps are shown.

6.  Hearing loss is manifested by no worse than level II hearing impairment on the right and level III on the left.

7.  Prior to October 2, 2013, eczema was manifested by a scaly rash on between five and 20 percent of the total body area; only topical therapies were utilized for treatment.

CONCLUSIONS OF LAW

1.  The criteria for service connection of a jaw disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2014).

5.  The criteria for an initial compensable evaluation for vasomotor rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).

6.  The criteria for an initial compensable evaluation for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).

7.  The criteria for an increased 10 percent initial evaluation, but no higher, for eczema prior to October 2, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises in part from the Veteran's disagreement with the initial evaluations following grants of service connection for headaches, a right ankle disability, vasomotor rhinitis, eczema, and hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with regard to those issues.

With regard to the appeals for service connection of a psychiatric disorder, a jaw disability, and hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran participated in the Benefits Delivery at Discharge (BDD) program, and in February 2006 was afforded fully compliant notice in relation to his claim, to include information regarding the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection, and applies to all the current appeals.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations were afforded the Veteran.  Doctors made all necessary clinical findings and offered requested opinions, along with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  Further, the Veteran has not alleged worsening of his conditions since the most recent examinations, nor do treatment records indicate such.  Updated examination findings are not needed.

At the Veteran's April 2013 hearing, the DRO discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Hypertension is a listed disease.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Regardless of the theory of entitlement, service connection can only be awarded if a current disability is found.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With regard to a jaw disability and hypertension, there is no competent and credible evidence of any current, service-connectable disability.  For VA purposes, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding the jaw, the Veteran has alleged that when playing in a softball game during service, he ran into another player and struck his face and jaw.  He reports since that time he has experienced periodic locking and popping of the jaw with wide movement.  However, service treatment records reveal no complaints of or treatment for any jaw condition.  

At an August 2010 VA examination, the Veteran complained of an "off bite" for which braces or jaw surgery were recommended.  He began to experience occasional popping and sticking 15 years prior, though he denied any trauma.  Physical examination failed to demonstrate the reported popping and clicking, and the musculature, including the temporomandibular joint (TMJ), was not tender to palpation.  An x-ray of the jaw was within normal limits.  There was some misalignment of the teeth, but the examination was otherwise normal.  No condition or disability of the jaw, to include functional impairment, was diagnosed.

As there is no showing of any jaw disability, service connection cannot be granted.  The Veteran's reports of occasional popping when opening his mouth wide, or sticking when attempting to do so, do not establish any chronic disability, and have resulted in no impairment of the jaw.  The "symptoms" reported do not, according to the examiner, correspond to any service-connectable disability.  Service connection for a jaw disability is not warranted.

With regard to hypertension, the Veteran has never been diagnosed with a chronic blood pressure condition.  He has testified to that effect, stating that his blood pressure would elevate when "stressed" and then normalize.  This is reflected in the medical records.  Periodically, particularly when treated for injury, the Veteran's blood pressure is up.  However, no doctor diagnoses hypertension or even chronic high blood pressure.  The Veteran is experiencing a normal reaction; acute elevations of blood pressure at stressful times are part of the body's response mechanism.  As a chronic condition is not shown at any point in service or after, no disability is established, and service connection cannot be awarded.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Headaches

The Veteran is service-connected for tension headaches.  Such are not a listed condition in the rating schedule, and so the disability is evaluated by analogy to migraine headaches under Diagnostic Code 8100.  The criteria provide that very frequent completely prostrating and prolonged attacks that cause severe economic inadaptability are rated 50 percent disabling.  When characteristic prostrating attacks occur an average of once a month over the past several months, a 30 percent rating is assigned.  When characteristic prostrating attacks average one every two months for several months, a 10 percent rating is assigned.  Less frequent attacks are not compensable.  38 C.F.R. § 4.124a, Code 8100.

At a March 2010 VA contract examination, the Veteran reported a history of headaches for 15 years.  They occurred once a week and lasted about 2 hours.  The Veteran described the impairment as causing difficulty paying attention.  He did not describe any prostration.  He treated with over the counter medications.  Physical examination was normal, as was a recent MRI of the brain.

Dr. HK, the Veteran's private physician, stated in April 2013 that the Veteran had tension headaches "quite frequently" and treated them with an over the counter medication.  Treatment records from the doctor note complaints of headaches only once, however, in March 2013, when the Veteran noted a long history of headaches and use of medication that "works for him."

The Veteran was again examined in October 2013.  He reported having a prostrating headache about once every two months.  The pain was localized on one side of his head and would last for less than a day.  The headaches did not have any reported functional impact.  

At worst, the Veteran has competently and credibly reported a severe prostrating headache once every two months.  While it appears he may have headaches of a lesser degree more frequently, up to once a week, he does not allege and the doctors do not find significant functional impact.  He had trouble paying attention in March 2010, but evidently could continue to generally function.  In the absence of a showing of prostrating attacks at least monthly, or the functional equivalent from less severe but more frequent headaches, a higher 30 percent rating is not warranted.  The weight of the evidence is against the claim; there is no doubt to be resolved.

	Right Ankle

Impairments of the right ankle are rated under Code 5271, for limitation of motion.  As there is no ankylosis in the joint (Codes 5270 and 5272), or malunion or deformity of the bones of the ankle (Code 5273), this is the appropriate Code.  It provides that moderate limitation of motion of the ankle is rated 10 percent disabling, and marked limitation is rated 20 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

The RO determined that no compensable evaluation was warranted under the joint-specific ankle criteria.  It therefore applied the criteria of Codes 5010 and 5003, for arthritis.  These provide that where a joint disability is not compensable under the criteria applicable to that specific joint, a 10 percent rating is assignable for each major joint or group of minor joints affected by objectively confirmed limitation of motion; the presence of arthritis must be established by x-ray.  38 C.F.R. § 4.71a, Code 5003.  The ankle is a major joint.  38 C.F.R. § 4.45(f).

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
At the March 2010 VA contract examination, the Veteran reported a history of strain.  He complained of weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, locking, fatigability, and tenderness; these factors did not cause additional functional impairment, even after repeated movement.  He experienced daily symptom flares, particularly with activity.  At times he wore a brace, and limited his standing and driving.  Physical examination showed dorsiflexion reduced to 15 out of a normal 20 degrees, and plantar flexion reduced to 35 out of a normal 45 degrees.  Repetitive motion did not cause additional impairment.  X-rays confirmed the presence of degenerative joint disease.

VA treatment records reveal complaints of right ankle pain and swelling in late 2010 and early 2011.  Possible necrosis of the talus was seen on x-ray.

Dr. HK noted in April 2013 that the Veteran had arthritis of the ankle, with pain he treated with over the counter medications and, at times, an ankle brace.  It is again noted, however, that treatment records include no complaints of right ankle problems from 2007 until March 2013, when the Veteran reported pain with walking and stair climbing and use of a brace.  The doctor identified pain with motion in multiple planes, and tenderness in the malleolar region.  

A VA examination was conducted in October 2013.  The Veteran complained of right ankle pain with use.  Plantar flexion was to 40/45 degrees, and dorsiflexion was to 15/20 degrees.  Both were limited by pain.  Muscle strength and stability were normal.  No additional functional impairment was found with repetitive motion, but the examiner determined that with flare-ups, the Veteran would lose an additional five degrees of plantar flexion and dorsiflexion.

The Board agrees that prior to October 2013, Veteran's right ankle disability was not compensable under the joint-specific Code of 5271.  The loss of five to 10 degrees of motion in flexion and dorsiflexion represented less than one third of the expected, normal range, and is not considered to be moderate in degree.  It is slight at best.  Worsening is shown as of October 2013, however.  Motion is now possible to only 35 degrees of plantar flexion and 10 degrees of dorsiflexion; normally (outside of flare-ups), movement is slightly better.  This degree of impairment does rise to the level of moderate as is required for a 10 percent rating under Code 5271, as it demonstrates loss of up to one-half of normal motion.  

Nevertheless, increased evaluation is not warranted.  The impairment is not marked under Code 5271, as is required for a yet higher schedular evaluation.  The Veteran retains half of normal function of the ankle at worst.  The Code divides the motion into thirds, marked, moderate, and an unstated mild or slight; the plain language so indicates, and the Schedule provides that even when unstated, a 0 percent evaluation is assignable when the compensable criteria are not met.  38 C.F.R. § 4.31.  The Veteran's demonstrated loss does not fall into the upper third of lost function in any measured plane of motion.  

Accordingly, a continued 10 percent evaluation under Code 5003 prior to October 2013 and Code 5271 thereafter is appropriate.  The weight of the evidence is against the claim; there is no doubt to be resolved.

	Vasomotor Rhinitis

The Veteran's rhinitis condition is rated under Code 6522, for allergic or vasomotor rhinitis.  When more than 50 percent of the nasal passage is obstructed in both sides of the nose, or one side is blocked completely, a 10 percent rating is assigned.  A higher, 30 percent rating is assigned when polyps are present.  38 C.F.R. § 4.97, Code 6522.

At the March 2010 examination, the examiner noted that the Veteran carried a diagnosis of sinusitis.  The Veteran reported that twice a year, for two to three weeks at a time, he would require treatment with antibiotics.  Sinus problems were constant, however, and he used over the counter medications for congestion and headaches.  Physical examination showed a 75 percent obstruction on the right and 25 percent on the left.  The sinuses were not tender and there was no purulent discharge.  X-rays were normal.  Chronic vasomotor rhinitis, as opposed to sinusitis, was diagnosed as more consistent with findings.  

VA records show periodic complaints of sinus problems, with use of antihistamines.  This was attributed to allergies.  Private records show no complaints or treatment for sinus or rhinitis problems.

At the October 2013 VA examination, the Veteran noted he took an allergy medication for sinus symptoms.  He described these as seasonal runny nose, watery eyes, and sneezing.  No obstruction of either naris was noted, nor were there polyps.  There were no incapacitating episodes.  It is noted that while the examiner endorsed the diagnosis of vasomotor rhinitis, he did not find any to be currently present.

A compensable evaluation requires complete blockage of one nostril, or blockage of both by 50 percent or more.  A higher evaluation for rhinitis is assigned only when polyps are present.  No examiner or treating doctor has at any time noted the presence of either qualifying criterion, and hence no increased rating can be assigned under Code 6522.  In light of findings by two VA examiners that there is no sinusitis present, application of any alternate criteria is not warranted.  The Veteran does appear to have allergies, but such are not service-connected.

	Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As is discussed in greater detail below, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).  As is shown below, no exceptional pattern of hearing loss disability is present in this case.

Each ear is evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear is considered to have an impairment level of I. 38 C.F.R. § 4.85(f).  Hearing loss here is service-connected in both ears. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85.

In March 2010, the Veteran reported that he had difficulty hearing conversations and asked people to repeat themselves frequently.  He also had to turn up the volume on the television.  Objective testing showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
15
25
40
40
30
86
II
 
LEFT
10
15
40
40
26
80
III
 











Under Table VII, hearing levels II and III correspond to a noncompensable rating.  38 C.F.R. § 4.85(h).

The Veteran was again examined in October 2013.  The Veteran reported that he needed to turn the television volume up to hear it.  Objective testing showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
15
15
25
25
20
76
I
 
LEFT
15
10
30
40
24
76
I
 











The examiner noted that speech recognition scores should not be used for evaluation of the disability, as they were inconsistent with the tested puretone thresholds.  The hearing levels above are therefore taken from Table VIa, and correspond to a noncompensable evaluation.  The Board notes that even if the speech scores are factored in, each ear would have a hearing level of III, which would also result in a noncompensable rating.  38 C.F.R. § 4.85(h).

The Board does not deny that the Veteran has diminished hearing acuity; however, ratings for hearing loss require significantly diminished acuity before compensation is warranted.  That level of severity has not yet been reached.  A compensable evaluation for hearing loss is not warranted.

	Eczema

Eczema is rated under Code 7806, which provides ratings for skin conditions anywhere on the body.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and requires no more than topical therapy is required during the past 12-month period is rated 0 percent disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy is required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.  

While the eczema also impacts the head, face, and neck, it is not to the Veteran's advantage to have those manifestations rated under Code 7800, for skin conditions of those body areas.  He is already rated under that Code for pseudofolliculitis barbae (PFB), and rating the eczema as a unitary disability instead of combining head manifestations with PFB results in an overall higher combined evaluation for skin conditions.

In March 2010, the Veteran reported involvement of only the head and face.  His skin itched, crusted, and shed.  He used over the counter medications, and was careful about his public appearance.  On examination, an eczematic rash of the trunk and ears was noted.  The doctor estimated one percent of exposed areas and one percent of the total body area was affected.  Texture and pigment were abnormal in areas of less than 6 square inches.  

VA treatment records also show treatment for various skin manifestations, to include PFB and a nonspecific rash.  The rash, however, corresponds to those areas noted by examiners as impacted by eczema.  The sternal area of the chest, each arm, the face, the scalp, the shoulders, and a portion of the back were at various times affected by the rash.  Topical medications were recommended for treatment of the symptoms, to include an itch.

The Board finds that prior to October 2, 2013, an increased 10 percent rating is warranted for eczema.  While at the time of the March 2010 examination a minimal area was involved, subsequent treatment records show that the eczema affected several additional areas in later months.  These areas waxed and waned, and no widespread breakout is noted.  However, at several times the involvement of areas in addition to the ears and "trunk" were noted, and such would have involved more than five percent of the body area at any given time, based on generally accepted estimators such as the Rule of Nines.  However, the total area did not exceed 20 percent at any time based on the described outbreaks, at any given time.  No rating in excess of 10 percent prior to October 2013 is therefore warranted.  As will be discussed further below in the Remand section, the rating since October 2013 requires further development prior to appellate disposition.
Extraschedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

No extraschedular evaluations are warranted here.  The rating criteria applicable to each disability fully account for the Veteran's reported symptomatology and the impairments noted by care providers.  Headache frequency and severity are considered, as is the limitation of motion of the right ankle, to include the impact of pain.  The service-connected nasal symptoms are considered, as is the extent of a skin condition.  While the Veteran has diminished hearing with functional limitations in crowded places, such is considered by the rating criteria, despite the application of the numerical rating criteria.  Moreover, all symptoms are related to identified conditions.  Further discussion of 38 C.F.R. § 3.321 is not required.


ORDER

Service connection for a jaw disability is denied.

Service connection for hypertension is denied.

An initial evaluation in excess of 10 percent for tension headaches is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle is denied.

An initial compensable evaluation for vasomotor rhinitis is denied.

An initial compensable evaluation for hearing loss is denied.

An increased, 10 percent initial evaluation, but no higher, for eczema prior to October 2, 2013, is granted.


REMAND

The remaining claims require remand to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to all outstanding claims, updated private and VA treatment records should be obtained.


Psychiatric Disability

The March 2010 VA examiner failed to provide a nexus opinion regarding the diagnosed acquired psychiatric disabilities.  Anxiety was diagnosed, but the examiner attributed no impairment to it.  However, the severity of a disability is not relevant to whether its etiology is related to service.  

Further, diagnosed ADHD, which accounts for the majority of reported symptoms, may be related to service.  However, the examiner indicated that such may have existed prior to service; this requires further development.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing AND not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

On remand, an examination is required to determine if ADHD clearly and unmistakably existed prior to service, and if so, whether it was clearly and unmistakably not aggravated by service.

Right Eye

The Veteran failed to report for a VA examination with regard to his right eye disability.  However, he was seen in January 2011 to establish care at VA.  The optometrist noted several refractive errors affecting right eye vision.  These are not service-connectable disabilities for VA purposes.  38 C.F.R. § 3.303(c).

However, the doctor also diagnosed moderate meibomitis, a condition of glands in the eyelids.  The Veteran has complained of eye irritation consistent with this condition, and service records show treatment for conjunctivitis.  On remand, a new examination must be scheduled to determine if any current diagnosis is caused or aggravated by service.
Eczema

The October 2013 VA examiner stated at one point in his report that less than five percent of the total body was affected by eczema.  In his conclusions, however, he stated that 50 percent was involved.  These findings are inconsistent.  Further, such represents a marked increase in the skin disorder since the prior examination and from treatment records.

On remand, a new examination should be conducted to determine the current extent of eczema, and the apparent conflict in the October 2013 findings explained.  Additionally, a color photograph referenced by the examiner has not been supplied, and must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private medical providers who have treated him since April 2013, to include Dr. HK.

Upon receipt of such, VA must take appropriate action to contact the providers and request all records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated VA treatment records from the medical center in Hampton, Virginia, as well as all associated clinics and any other VA facility identified in the record or by the Veteran, for the period of August 2012 to the present.  A copy of the color photograph referenced by the October 2013 VA examiner should be specifically requested.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.  The examiner is asked to elicit a history from the Veteran of his psychiatric symptoms and diagnoses.

The examiner must:

a) Opine as to whether it is at least as likely as not that a diagnosed anxiety disorder began in service or is otherwise related to active duty.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b) Opine as to whether ADHD clearly and unmistakably existed prior to service AND clearly and unmistakably was not aggravated by service (worsening is due to natural progression.)  The phrase "clear and unmistakable" means that it is obvious and manifest.  Aggravation means that there has been a permanent worsening beyond the natural progression of the disability. 

4.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all disabilities of the right eye, exclusive of refractive errors, and opine as to whether any such is at least as likely as not caused or aggravated by military service.  Meibomitis must be specifically addressed.  Attention is invited to the service treatment records showing treatment for conjunctivitis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA skin disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must:

a) Describe in detail the extent of service-connected eczema; and

b) Discuss the findings of the October 2013 examiner, and clarify the extent of total body area involved with the condition (5 percent coverage vs. 50 percent coverage).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


